                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-561-FDW

EDWARD EARL BROWN, JR.,                   )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
ALEJANDRO PHILLIPS, et al.,               )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s pro se Motion for the Appointment of

Counsel, (Doc. No. 142), and Motion for Default Judgment, (Doc. No. 143).

       The pro se incarcerated Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983.

Four Defendants prevailed at a jury trial on March 4, 2020, (Doc. Nos. 133-136), and Default

Judgment was entered for $20,000 against Defendant Jonathan Baker on March 5, 2020, (Doc. No.

140). The case is now closed.

       The Plaintiff now seeks the appointment of counsel to help him collect against Defendant

Baker. (Doc. No. 142). He argues that he is unable to afford counsel, the issues involved are

complex; Plaintiff’s incarceration prevents him from obtaining “personal information” for

Defendant Baker, which is preventing him from collecting the default judgment; Plaintiff has

limited knowledge of the relevant law; and Plaintiff has been unable to find an attorney willing to

take his case. The Plaintiff’s Motion will be denied because he has failed to demonstrate the

existence of extraordinary circumstances that would warrant the appointment of counsel in this

closed civil action. See Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). The Clerk will,

however, be instructed to mail the Plaintiff a copy of the Writ of Execution (DC 11) packet as a

                                                 1



        Case 3:16-cv-00561-FDW Document 144 Filed 02/09/21 Page 1 of 2
courtesy.

       The Plaintiff has also filed a Motion for Default Judgment which is a duplicate of Plaintiff’s

earlier filings in this case. See (Doc. No. 139). The Motion will therefore be denied as moot.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Motion for the Appointment of Counsel, (Doc. No. 142), is DENIED.

       2.      Plaintiff’s Motion for Default Judgment, (Doc. No. 143), is DENIED as moot.

       3.      The Clerk is instructed to mail the Plaintiff a copy of the Writ of Execution (DC

               11) packet.

                                          Signed: February 9, 2021




                                                 2



        Case 3:16-cv-00561-FDW Document 144 Filed 02/09/21 Page 2 of 2
